In The

                                Court of Appeals
                    Ninth District of Texas at Beaumont
                            ____________________
                               NO. 09-13-00542-CR
                            ____________________

                    MICHAEL WAYNE LAIRD, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee
_______________________________________________________             ______________

                    On Appeal from the 258th District Court
                             Polk County, Texas
                           Trial Cause No. 22217
________________________________________________________             _____________

                                      ORDER

      The clerk’s record in the above styled and numbered cause was filed on

February 25, 2014, and the reporter’s record was filed on June 27, 2014.

Appellant’s brief was due on July 28, 2014, but was not filed, and the appellant

was notified that neither the brief of the appellant nor a motion for extension of

time to file the brief has been filed. As of today, neither the brief of the appellant

nor a motion for extension of time has been filed.

      We abate the appeal and remand the case to the trial court to conduct a

hearing at which a representative of the State, counsel for the appellant, and the
                                          1
appellant shall be present in person. See Tex. R. App. P. 38.8(b)(3). If the appellant

is not incarcerated, but fails to appear at the hearing after having been notified to

do so, or after reasonable attempts to notify him have been made, then the trial

court may enter a finding that appellant no longer desires to pursue the appeal and

send said finding to this Court. See Tex. R. App. P. 38.8(b)(4). If the appellant is

present for the hearing, we direct the trial court to determine whether or not

appellant desires to pursue his appeal. If appellant desires to pursue his appeal, we

direct the trial court to determine why the brief of the appellant has not been filed,

whether appellant has retained counsel who has abandoned the appeal, and whether

good cause exists to appoint counsel because the appellant is indigent and

unrepresented by counsel. See Tex. Code Crim. Proc. Ann. art. 1.051(d)(1) (West

Supp. 2014).

      The record of the hearing, including any orders and findings of the trial court

judge, shall be sent to the appellate court for filing. The transcription of the court

reporter’s notes from the hearing and the recommendations of the trial court judge

are to be filed on or before October 27, 2014.

      ORDER ENTERED September 25, 2014.

                                                                PER CURIAM

Before McKeithen, C.J., Kreger and Johnson, JJ.



                                          2